Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1,2,4-17 are allowed.
Claim 3  have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: acquiring a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period, the first feature being a feature of the first chronological state; acquiring a second feature by inputting a second chronological state to the machine learning model, the second feature being a feature of the second chronological state in a second period including a period after the first result is determined; generating, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result; extracting the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; 2Application No. 17/086,485 Reply to Office Action of January 13, 2022extracting the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and determining whether to change the objective variable of the second piece of training data based on the first feature and the second feature.

Regarding Claim 8,
A training data generation method, comprising: 5Application No. 17/086,485 Reply to Office Action of January 13, 2022 acquiring, by a computer, a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period, the first feature being a feature of the first chronological state; acquiring a second feature by inputting a second chronological state to the machine learning model, the second feature being a feature of the second chronological state in a second period including a period after the first result is determined; generating, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result; extracting the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; extracting the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and    Reply to Office Action of January 13, 2022determining whether to change the objective variable of the second piece of training data based on the first feature and the second feature.  

Regarding Claim 9,
 An information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: acquire a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period, the first feature being a feature of the first chronological state; acquire a second feature by inputting a second chronological state to the machine learning model, the second feature being a feature of the second chronological state in a second period including a period after the first result is determined; generate, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result;
extract the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; 7Application No. 17/086,485extract the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and determine whether to change the objective variable of the second piece of training data based on the first feature and the second feature.

Regarding Claim 1: Claim 1 is   rejected over Achin et al.  (USPUB 20180046926) in view of KOBAYASHI et al.  (USPUB 20170061329) teaches A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: acquiring a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period, the first feature being a feature of the first chronological state; acquiring a second feature by inputting a second chronological state to the machine learning model, the second feature being a feature of the second chronological state in a second period including a period after the first result is determined; generating, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result;  Respectively (detailed rejection of the claim mentioned within Office Action dated 01/13/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 3 within office action dated 01/13/2022) as mentioned within the claim  " extracting the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; 2Application No. 17/086,485 Reply to Office Action of January 13, 2022extracting the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and determining whether to change the objective variable of the second piece of training data based on the first feature and the second feature.”

Regarding Claim 8: Claim 8 is   rejected over Achin et al.  (USPUB 20180046926) in view of KOBAYASHI et al.  (USPUB 20170061329) teaches A training data generation method, comprising: 5Application No. 17/086,485 Reply to Office Action of January 13, 2022 acquiring, by a computer, a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period, the first feature being a feature of the first chronological state; acquiring a second feature by inputting a second chronological state to the machine learning model, the second feature being a feature of the second chronological state in a second period including a period after the first result is determined; generating, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result;   Respectively (detailed rejection of the claim mentioned within Office Action dated 01/13/2022) within claim 8,  but does not teach the limitations  ( previously  objected allowable limitation of claim 3 within office action dated 01/13/2022) as mentioned within the claim  " extracting the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; extracting the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and    Reply to Office Action of January 13, 2022determining whether to change the objective variable of the second piece of training data based on the first feature and the second feature.”
Regarding Claim 9: Claim 9 is   rejected over Achin et al.  (USPUB 20180046926) in view of KOBAYASHI et al.  (USPUB 20170061329) teaches An information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to: acquire a first feature from a machine learning model that estimates a first result of a target after a first period in response to an input of a first chronological state of the target in the first period, the first feature being a feature of the first chronological state; acquire a second feature by inputting a second chronological state to the machine learning model, the second feature being a feature of the second chronological state in a second period including a period after the first result is determined; generate, based on the first feature and the second feature, training data that takes the second chronological state as an explanatory variable and takes a second result as an objective variable, the second result being obtained by changing the determined first result; Respectively (detailed rejection of the claim mentioned within Office Action dated 01/13/2022) within claim 9,  but does not teach the limitations  ( previously  objected allowable limitation of claim 3 within office action dated 01/13/2022) as mentioned within the claim  " extract the first feature from a first piece of training data among plural pieces of training data each including an explanatory variable that indicates plural states of the target and an objective variable that indicates a result corresponding to the plural states, the first piece of training data corresponding to a period before performing a predetermined action on the target, the first feature indicating the feature of the objective variable of the first piece of training data and a correlation among the plural states of the first piece of training data; 7Application No. 17/086,485extract the second feature from a second piece of training data among the plural pieces of training data, the second piece of training data corresponding to a period after performing the predetermined action on the target, the second feature indicating the feature of the objective variable of the second piece of training data and a correlation among the plural states of the second piece of training data; and determine whether to change the objective variable of the second piece of training data based on the first feature and the second feature.”



Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637